FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TAYLOR WINSTON WRIGHT,                           No. 12-16270

               Plaintiff - Appellant,            D.C. No. 4:10-cv-00219-CKJ

  v.
                                                 MEMORANDUM *
DAVID DUNCAN, Warden,

               Defendant,

  and

JOE T. MERAZ, Food Service
Administrator; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Federal prisoner Taylor Winston Wright appeals pro se from the district

court’s summary judgment in his action, brought under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

Eighth Amendment violations in connection with a slip-and-fall incident. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Wright’s claim

against defendant Meraz because Wright failed to raise a genuine dispute of

material fact as to whether Meraz knew of and disregarded an excessive risk to his

safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (for a deliberate

indifference claim, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference”).

      The district court properly granted summary judgment on Wright’s claim

against defendant Ferriol because Wright failed to raise a triable dispute as to

whether Ferriol’s treatment of his injured left knee amounted to deliberate

indifference. See id.; Toguchi, 391 F.3d at 1058 (to prevail on a claim involving

choices between alternative courses of treatment, an inmate must show that the

chosen course of treatment was both medically unacceptable and chosen in


                                           2                                       12-16270
conscious disregard of an excessive risk to the inmate’s health).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including summary judgment for defendant Garrett and

Ferriol’s treatment of Wright’s ear injury. See Padgett v. Wright, 587 F.3d 983,

985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                  12-16270